Citation Nr: 0842799	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  03-08 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

2.  Entitlement to service connection for a sleeping disorder 
with nightmares, to include as due to undiagnosed illness.

3.  Entitlement to service connection for joint pain, to 
include as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to July 
1985 and from November 1987 to September 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  Thereafter, the veteran's claims 
file was transferred to the Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (ROIC) in 
Philadelphia, Pennsylvania.

In April 2007, the veteran testified at a hearing before a 
Decision Review Officer at the ROIC.  A transcript of this 
hearing is associated with the claims file.

For clarification purposes, the Board has rephrased the 
issues listed on the title page to better reflect the claims 
currently on appeal.


FINDINGS OF FACT

1.  The veteran had service in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  Headaches were not manifested during service, are not 
etiologically related to service, have been diagnosed as 
tension headaches, and have been attributed to a clinically 
diagnosed psychiatric disorder.

4.  A sleeping disorder with nightmares was not manifested 
during service, and has been etiologically attributed to his 
clinically diagnosed PTSD.

5.  A chronic joint disability was not been shown in service 
nor diagnosed at any time, and there are no objective 
indicators of an undiagnosed illness manifested by joint 
pain.


CONCLUSIONS OF LAW

1.  A chronic headache disorder was not incurred in or 
aggravated by active service, and may not be presumed to be 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

2.  A chronic sleeping disorder with nightmares was not 
incurred in or aggravated by active service, and may not be 
presumed to be due to an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2008).

3.  Joint pain was not incurred in or aggravated by active 
service, and may not be presumed to be due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claims, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, the decision on appeal was issued prior to the 
enactment of the VCAA; thus, there is no error in the timing 
of the subsequently issued notice.  Pre-VCAA notice was 
provided in a May 2000 letter.  In November 2001 and January 
2003 letters, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claims for service connection, as well as what information 
and evidence must be submitted by the veteran and what 
information and evidence will be obtained by VA.  In March 
2006 and June 2007 letters, the RO provided notice of the 
information and evidence needed to establish a disability 
rating and an effective date for the disabilities on appeal.  
The case was last adjudicated in February 2008.  An 
additional notice letter was issued in March 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service treatment records, post-service VA 
treatment records, VA examination reports, statements from VA 
and private doctors, and lay statements.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by testifying at a hearing 
and responding to notices.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Thus, any such error 
is harmless and does not prohibit consideration of these 
matters on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting these decisions, there 
is no requirement that the evidence submitted by the veteran 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of direct service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Various legal provisions apply specifically to compensation 
claims from Persian Gulf War veterans.  Except as provided in 
38 C.F.R. § 3.317(c), VA shall pay compensation in accordance 
with Chapter 11 of Title 38, United States Code, to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in 38 C.F.R. § 3.317(b), provided that such 
disability: (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than September 30, 2011; and 
(ii) by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  38 
C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting 
date).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

The Persian Gulf War provisions of 38 U.S.C. § 1117 were 
amended, effective March 1, 2002.  See Veterans Education and 
Benefits Expansion Act of 2001, Public Law No. 107-103, 115 
Stat. 976 (2001).  In pertinent part, the new law provides 
that, in addition to certain chronic disabilities from 
undiagnosed illness, service connection may also be given for 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs and symptoms, 
as well as for any diagnosed illness that the VA Secretary 
determines by regulation warrants a presumption of service 
connection.  The veteran is not adversely impacted by the 
Board's application of the amended law in this case.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).



Headaches

The veteran contends that he is entitled to service 
connection for headaches, to include as due to an undiagnosed 
Gulf War illness.

Service treatment records are negative for any complaints, 
diagnosis, or treatment of headaches.  The veteran was 
discharged from active duty in September 1992, and no 
separation examination is of record.

Post-service, a July 1994 VA treatment record reflects that 
the veteran complained of frequent headaches occurring for 
the past month.  It was also noted that the veteran had 
difficulty falling asleep, and since that had gone on, he had 
developed bifrontal headaches.  He was diagnosed with tension 
headaches.

A December 1994 VA treatment record shows that the veteran 
reported experiencing headaches for the past year and that 
they were daily, with no obvious exacerbating symptoms.  He 
was diagnosed with headaches, non-specific.  That same day, 
he was afforded a VA eye examination, which revealed that the 
veteran's headaches had begun the past summer and that there 
was no ocular cause of the headaches at the present time.  
Almost three weeks later, in December 1994, a VA treatment 
record notes that his headaches had been occurring for the 
past six months and that he had them daily.  An impression of 
depression/anxiety-related headaches was rendered.

At a February 1996 VA examination, the veteran complained of 
having headaches for a year, at a frequency of three to four 
times a week.  This general medical examination was within 
normal limits.  The veteran was diagnosed with headaches.

A May 2000 VA treatment record shows that the veteran was 
assaulted the night before and was kicked in the head, 
resulting in a current headache.  A CT scan of the head 
revealed only soft tissue swelling of the right eyelid and 
forehead region.

A March 2001 VA treatment record notes the veteran's history 
of headaches for the past five to six years.  His headaches 
were assessed as most likely muscular in origin.

An April 2001 VA treatment record reflects an assessment of 
chronic daily headaches for the veteran.

A June 2003 VA treatment record notes the veteran's history 
of chronic headaches for at least four to five years, with 
five to six headaches a week lasting for four to six hours.  
It was noted that the headaches were relieved by pain 
medication, including Tylenol PM.  Tension headaches were 
assessed, and the veteran was instructed to decrease his use 
of pain medication in order to avoid rebound headaches.

A November 2003 VA treatment record reflects that the veteran 
suffered from tension headaches.  It was noted that he had 
experienced frequent headaches for the past five to seven 
years.  Chronic headaches were assessed.

In a March 2005 statement, a VA clinical psychologist 
(P.A.L., Ph.D.) notes that the veteran has a primary 
diagnosis of chronic PTSD.  He went on to state that the 
veteran always gets a headache when he recalls trauma.  An 
Axis I diagnosis of chronic PTSD and an Axis III diagnosis of 
headaches were rendered.

In a September 2005 statement, a private counselor (A.F.J., 
Jr., Ph.D.) notes that the veteran's PTSD symptoms include 
physical pain, but such was unspecified.  An Axis I diagnosis 
of chronic, severe PTSD and an Axis III diagnosis of 
headaches were rendered.

At a November 2005 VA examination, it was noted that the 
veteran had a history of headaches.  At present, they were 
occurring approximately four times a week and lasting for 
about three to four hours in duration.  It was noted that 
apparently stress can aggravate these headaches.  The VA 
examiner opined that the headaches, more likely than not, are 
tension variety headaches.  In an addendum dated in January 
2006, the VA examiner clarified that the veteran had no 
undiagnosed illness.

At a February 2006 Gulf War Registry VA examination, it was 
noted that the veteran had chronic headaches.  No 
neurological abnormalities were found.  He was assessed with 
tension headaches.

In a March 2007 statement, private counselor A.F.J., Jr., 
Ph.D. reiterates that the veteran's PTSD symptoms include 
physical pain, but such was unspecified.  An Axis I diagnosis 
of chronic, severe PTSD and an Axis III diagnosis of 
headaches were rendered.

At his April 2007 ROIC hearing, the veteran's representative 
argued that, after serving in Kuwait during the Gulf War, the 
veteran subsequently started suffering headaches.  The 
veteran testified that he has constant headaches.  In 
response to a question by the Decision Review Officer, the 
veteran confirmed that his headaches are a manifestation or 
symptom of his PTSD.

The Board finds that the preponderance of the competent and 
probative evidence shows that the veteran's headaches were 
not shown in service and are not etiologically related to 
service.  The medical evidence outlined above suggests that, 
since the veteran's headaches first manifested in 1994, they 
have been attributed to a number of sources, including sleep 
problems, tension, depression/anxiety, a physical assault, 
muscular origin, rebound from overuse of pain medication, 
recalling trauma, stress, and PTSD.  Accordingly, service 
connection for the veteran's headaches is not warranted on a 
direct basis.  In addition, as headaches have been diagnosed 
as tension headaches, and have been attributed to a diagnosed 
psychiatric disorder, the veteran may not avail himself of 
the presumption pertaining to undiagnosed illness as set 
forth in 38 C.F.R. § 3.317.  The Board further notes that the 
veteran has been denied service connection for PTSD, so a 
theory of entitlement to service connection on a secondary 
basis to PTSD is rendered moot.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


Sleeping Disorder with Nightmares

The veteran contends that he is entitled to service 
connection for a sleeping disorder with nightmares, to 
include as due to an undiagnosed Gulf War illness.

Service treatment records are negative for any complaints, 
diagnosis, or treatment of a sleeping disorder with 
nightmares.  The veteran was discharged from active duty in 
September 1992, and no separation examination is of record.

Post-service, a June 1994 VA treatment record notes a 
diagnosis of insomnia for the veteran.

A July 1994 VA treatment record reflects that the veteran 
complained of difficulty falling asleep for the past two 
months.  After going to bed and staying awake for several 
hours, he said that he eventually falls asleep and then 
sleeps for a long time.  It was noted that the veteran was 
working nights in a casino and had daytime insomnia.  He was 
diagnosed with insomnia.

A December 1994 VA treatment record documents that the 
veteran had headaches almost every day and was unable to 
sleep at night.  Almost three weeks later, in December 1994, 
a VA treatment record notes that his insomnia had been 
occurring for the past six months.  It was noted that he had 
great difficulty falling asleep as well as interrupted sleep, 
and that he felt tired and fatigued all the time.  An 
impression of depression/anxiety-related insomnia was 
rendered.

A June 2003 VA treatment record notes the veteran's history 
of sleep disorder.  It was noted that the veteran took 
Tylenol PM to relieve headaches and that he used it nightly 
to help him sleep.

A November 2003 VA treatment record notes that the veteran 
was having problems with the drug Enalapril because it caused 
him to have chronic fatigue.  He was instructed to stop 
taking Enalapril.

In a March 2005 statement, VA clinical psychologist P.A.L., 
Ph.D. notes that the veteran has a primary diagnosis of 
chronic PTSD.  He went on to state that the diagnostic 
criteria for PTSD exhibited by the veteran include combat 
nightmares three to four times weekly, and persistent 
symptoms of increased arousal include early and late insomnia 
with about one to two hours of intermittent sleep.  An Axis I 
diagnosis of chronic PTSD was rendered.

In a June 2005 statement, the veteran himself stated that he 
has frightening nightmares about the war and seeing dead 
bodies lying all over.

In a September 2005 statement, private counselor A.F.J., Jr., 
Ph.D. notes that the veteran's PTSD symptoms include sleep 
interruption and nightmares.  An Axis I diagnosis of chronic, 
severe PTSD was rendered.

At a November 2005 VA examination, it was noted that the 
veteran had a history of sleep disorder.  At present, he woke 
up frequently in the middle of the night, had flashbacks of 
being "blown up," and had difficulty initiating sleep and 
maintaining sleep.  The VA examiner opined that the veteran's 
sleep disorder is more likely than not due to flashbacks or 
PTSD issues.  In an addendum dated in January 2006, the VA 
examiner clarified that the veteran had no undiagnosed 
illness.

At a February 2006 Gulf War Registry VA examination, it was 
noted that the veteran served as a combat engineer in the 
Persian Gulf and that he suffered from nightmares.

In a March 2007 statement, private counselor A.F.J., Jr., 
Ph.D. reiterates that the veteran's PTSD symptoms include 
sleep interruption and nightmares.  An Axis I diagnosis of 
chronic, severe PTSD was rendered.

At his April 2007 ROIC hearing, the veteran's representative 
argued that the veteran's VA psychiatrist had diagnosed the 
veteran with PTSD with sleep disorders accompanying it.  The 
veteran's representative also argued that, after serving in 
Kuwait during the Gulf War, the veteran subsequently started 
suffering nightmares and that he still suffers nightmares as 
part of his PTSD.  The veteran testified that his nightmares 
are related to combat.  In response to a question by the 
Decision Review Officer, the veteran confirmed that his 
sleeping disorder with nightmares is a manifestation or 
symptom of his PTSD.

The Board finds that the preponderance of the competent and 
probative evidence shows that the veteran's sleeping 
disorder with nightmares was not shown in service and is not 
etiologically related to service.  The medical evidence 
outlined above suggests that, since the veteran's sleep 
disturbances first manifested in 1994, they have been 
attributed to a number of sources, including a nighttime 
work schedule, headaches, depression/anxiety, medication 
(Enalapril), and PTSD.  Accordingly, service connection for 
the veteran's sleeping disorder with nightmares is not 
warranted on a direct basis.  In addition, as a sleeping 
disorder with nightmares has been attributed to a known 
clinical diagnosis (i.e., PTSD), the veteran may not avail 
himself of the presumption pertaining to undiagnosed illness 
as set forth in 38 C.F.R. § 3.317.  The Board further notes 
that the veteran has been denied service connection for PTSD, 
so a theory of entitlement to service connection on a 
secondary basis to PTSD is rendered moot.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


Joint Pain

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Hence, 
in the absence of proof of a present disability, there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The veteran contends that he is entitled to service 
connection for joint pain, to include as due to an 
undiagnosed Gulf War illness.

Service treatment records are negative for any complaints, 
diagnosis, or treatment of joint pain.  The veteran was 
discharged from active duty in September 1992, and no 
separation examination is of record.

Post-service, a March 2001 VA treatment record notes that the 
veteran described occasional bone pain that occurred with or 
without headaches.  He described this bone pain as lasting 
seconds, mostly in the upper extremities, and occurring 
during the day.  No physical findings were reported and no 
pertinent diagnosis was rendered.

At a November 2005 VA examination, it was noted that the 
veteran did not complain of any joint pains and that he had 
no joint pain whatsoever.  Deep tendon reflexes were noted to 
be symmetrical and gait was stable.  The VA examiner 
concluded that there was no joint history, no history of 
joint arthralgias, and no history of joint pain for the 
veteran.  In an addendum dated in January 2006, the VA 
examiner clarified that the veteran had no undiagnosed 
illness.

In September 2005 and March 2007 statements, private 
counselor A.F.J., Jr., Ph.D. notes that the veteran's PTSD 
symptoms include physical pain, but such was unspecified.

At his April 2007 ROIC hearing, in response to a question by 
the Decision Review Officer, the veteran confirmed that his 
joint pains are a manifestation or symptom of his PTSD.  He 
did not offer any other testimony with regard to joint pain.

The Board concludes that there is no post-service medical 
evidence showing a diagnosis of joint pain.  Despite the 
documentation that the veteran has experienced abstract 
physical pain post-service, there has never been a diagnosis 
of any disability of his joints with regard to pain or 
otherwise.  The Board notes that pain alone without an 
underlying disorder is not a disability for which service 
connection may be granted.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Accordingly, service 
connection for joint pain is not warranted on a direct basis.  
In addition, there medical evidence does not reflect 
objective indications of chronic disability from joint pain.  
To the extent that unspecified physical pain was reported to 
his psychologist, it has been attributed to a known clinical 
psychiatric diagnosis.  Therefore, the veteran may not avail 
himself of the presumption pertaining to undiagnosed illness 
as set forth in 38 C.F.R. § 3.317.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for headaches, to include 
as due to undiagnosed illness, is denied.

Entitlement to service connection for a sleeping disorder 
with nightmares, to include as due to undiagnosed illness, is 
denied.

Entitlement to service connection for joint pain, to include 
as due to undiagnosed illness, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


